Citation Nr: 1817807	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  16-25 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Whether new and material evidence has been submitted to reopen a claim of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney 


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1990 to August 1994.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which reopened and denied service connection for a PTSD. 

The Board notes that generally the scope of a claim of service connection for a specific psychiatric entity (here, PTSD) encompasses all psychiatric entities shown, however diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  However, a prior final rating decision separately denied service connection for psychiatric disabilities other than PTSD, and such other psychiatric disabilities are not the subject of the instant claim.  A June 2014 rating decision declined to reopen a claim of service connection for anxiety also claimed as depression; the Veteran did not file a notice of disagreement with that rating decision.  Accordingly the appeal in the instant case is limited to the specific diagnosis of PTSD (filed as a new claim).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  An unappealed January 2010 rating decision denied the Veteran service connection for PTSD based essentially on findings that there was no evidence concerning a stressor event in service.
2.  Evidence received since the January 2010 rating decision includes identification of a stressor event in service; relates to an unestablished fact necessary to substantiate the claim of service connection for than PTSD; and raises a reasonable possibility of substantiating such claim.
3.  The Veteran is not shown to have a diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and a claim of service connection for PTSD may be reopened. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017). 

2.  On de novo review, service connection for PTSD is not warranted. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.304(f) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered. 38 U.S.C. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted. 38 U.S.C. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (CAVC) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold requirement.  The CAVC interpreted the language of 38 C.F.R. § 3.156 (a) as "enabling rather than precluding reopening." See Shade v. Shinseki, 24 Vet. App. 110 (2010).

A January 2010 rating decision denied the Veteran service connection for PTSD based on finding that there was no evidence concerning a stressor event in service.  He did not appeal that rating decision, or submit new and material evidence within a year following.  Accordingly, it became final.  38 U.S.C. § 7105.

The evidence of record at the time of the January 2010 rating decision included the Veteran's service treatment records (STRs) and VA treatment records, which did not show evidence of an underlying stressor or a diagnosis of PTSD.  As the claim was previously denied in part based on a finding that was no evidence concerning a stressor event in service, for evidence to be new and material, it must relate to an unestablished fact (i.e., it must tend to show that the Veteran was exposed to a stressor event in service corroborated by credible supporting evidence).

The evidence received since the January 2010 rating decision includes a June 2014 statement from the Veteran describing a sexual assault stressor in service; a July 2014 VA mental health record noting a diagnosis of provisional PTSD due the Veteran's reported sexual assault and a January 2016 VA examination report indicating the Veteran's reported military sexual trauma stressor is adequate to support a diagnosis of PTSD. 

The lay statements of the Veteran's account of a stressor in service (presumed credible for the purpose of reopening), as well as newly submitted medical evidence, are new evidence in that they were not part of the record at the time of the prior final denial, and material evidence in that they directly addresses unestablished facts necessary to substantiate the claim of service connection for PTSD.  Accordingly, (particularly in light of the low threshold standard for reopening endorsed by the Court in Shade), it raises a reasonable possibility of substantiating the claim, and is new and material.  Hence the claim of service connection for PTSD may be reopened. 

The analysis proceeds to de novo consideration of the claim.  The Board finds that the Veteran is not prejudiced by the Board so proceeding, because the AOJ had already reopened the claim, and denied it on de novo review following further development that was indicated.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303 (d).
To substantiate a claim of service connection, there must be evidence of: (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury in service.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1(1999); 38 C.F.R. § 3.303 (a). 
Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).
If, as here, a PTSD claim is based on an alleged personal or sexual assault in service, then evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304 (f)(5).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  See M21-1 IV.ii.1.D.17.
Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id.
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
The Veteran contends that he has PTSD due to sexual assault in the military.  (See statements dated June 2014 and October 2014).  His service personnel records do not show, nor does he contend, that he engaged in combat or served in circumstances consistent with fear of hostile military or terrorist activity.  His DD Form 214 reflects that he was honorably discharged from service.  His service treatment records (STRs) are silent for complaints, findings, treatment, or diagnosis of a psychiatric disability. On July1994 service separation examination, psychiatric evaluation was normal.
An October 2008 VA mental health record notes the Veteran's report of increased irritability and random outburst.  He also reported traumatic memories from service of putting dead bodies in the freezer and endorsed frequent nightmares of the trauma, feeling of detachment, difficulty falling or staying sleep, difficulty concentrating and exaggerated startled response.  He endorsed paranoid ideations of the government being "out to get him" because of his religion.  He denied anxious, manic or depressive symptoms.  The diagnoses were "not otherwise specified, rule-out PTSD" and rule-out substance induced depression not otherwise specified.  The examiner noted that the Veteran showed evidence of "some PTSD-like symptoms" related to events during service; however, he did not meet diagnostic criteria for PTSD.  
A December 2009 VA treatment record notes that Veteran's report of "erratic sleep patterns".  He reported recurrent nightmares involving the burning of a friend.  He denied symptoms of depression.  
A December 2008 notice letter advised the Veteran of what was needed to substantiate a claim of service connection for PTSD; he was asked to complete and return a questionnaire that would enable verification of his alleged stressor events in service; he did not respond.  A July 2009 letter to the Veteran notified him that he had not provided the minimum level of detail necessary for assistance by the U.S. Army and Joint Services Records Research Center (JSRRC) in verification of his alleged stressor.  Once again, he did not respond.  In October 2009 VA made a formal finding of a lack of information required to corroborate stressors associated with the Veteran's claim of service connection for PTSD.
An August 2013 VA mental health record notes the Veteran's complaint of irritability.  He reported that he was sexually assaulted during service.  He reported feelings of detachment or estrangement from others, feelings of foreshortened future, difficulty in falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, and hypervigilance due to the traumatic event.  The diagnoses were anxiety disorder and PTSD not otherwise specified. 
In a June 2014 statement, the Veteran reported that his work performance decreased following the sexual assault in service.  He reported that he became depressed and started drinking heavily.  He reported that he has panic attacks and does not like for people to stand behind him. 
A July 2014 VA mental health record notes the Veteran's reports of difficulty sleeping and frequent nightmares.  It was noted that the Veteran discussed his military sexual trauma its effect on his functioning.  The Veteran reported taking aripiprazole.  The diagnoses were PTSD (provisional) and unspecified depressive disorder. 
A January 2015 VA mental health record notes the Veteran's report of feeling anxious, worried, and stressed out about familial and financial problems.  He denied suicidal or homicidal ideations.  The diagnosis was other specified housing or economic circumstances
On January 2016 VA PTSD examination, the diagnosis was other specified depressive disorder with anxious distress.  The examiner opined that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-5 criteria.  He noted that while the Veteran's treatment records note a diagnosis of PTSD (not otherwise specified), he was not assigned a diagnosis of PTSD, as he did not meet the full criteria for a diagnosis.  He further observed the Veteran's July 2014 diagnosis of PTSD (provisional) and noted that the provider did not identify any particular criterion or symptoms which might support such a diagnosis.  He opined that the provisional diagnosis likely indicates that that provider had not definitely diagnosed or fully ruled out the possible diagnosis of PTSD.  The examiner noted that the diagnosis remained constant through the most recent visit between the Veteran and the provider in December 2015.  He indicated that the Veteran's reported stressor would be adequate to support a diagnosis of PTSD; however, the Veteran does not meet the full criteria for a diagnosis of PTSD.
As discussed above, the Veteran contends he has PTSD due to sexual assault in service.  However, the initial threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran currently has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., a clinical diagnosis of PTSD.  See 38 38 U.S.C. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 
The preponderance of the evidence is against a finding that the Veteran has, or at any time during the pendency of the instant claim has had, a diagnosis of PTSD.  The Board acknowledges the Veteran's statements in which he contends he has PTSD.  While he is competent to describe lay discernible psychiatric symptoms, he is not competent to establish by his own opinion that his symptoms observed reflect an underlying diagnosis of PTSD.  The diagnosis of a specific psychiatric disability (here, PTSD) is a complex medical question beyond the scope of general knowledge or lay observation; it requires medical training/expertise, particularly in light of the Veteran's diagnoses in the record of different psychiatric disabilities. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He is a layperson, and does not cite to supporting medical opinion or medical treatise evidence. 
Although VA treatment records note assessments of "provisional PTSD" and "not otherwise specified, rule out PTSD", there was no definitive diagnosis of PTSD.  The most competent medical evidence in the record regarding whether or not the Veteran has, or has had, a diagnosis of PTSD is in the January 2016 VA PTSD examination report, which notes that the Veteran's symptoms do not meet the criteria for a diagnosis of PTSD.  The report is by a medical professional who reviewed the file, noted the provisional PTSD diagnosis, and is competent to provide the opinion.  It is probative evidence regarding a diagnosis of PTSD.  As there is no competent evidence to the contrary, it is persuasive. 
In the absence of proof of a current diagnosis of PTSD, there is no valid claim of service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. at 225; see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999). Because there is no competent evidence to the contrary, i.e. which shows a clinical diagnosis of PTSD, the Board finds the most probative (albeit not optimal) evidence is against the Veteran's claim.  Therefore, the preponderance of the evidence is against the claim.  Accordingly, the benefit of the doubt rule does not apply; the appeal in this matter must be denied.  Gilbert v. Derwinski, 1 Vet. App. at 55.  

ORDER

The appeal to reopen a claim of service connection for PTSD is granted; but service connection for a PTSD is denied on de novo consideration.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


